 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WHEATEN,                             Case No. 1:18-cv-00885-AWI-JLT (PC)
12                      Plaintiff,                 ORDER GRANTING DEFENDANTS’
                                                   SECOND EXTENSION OF TIME TO
13           v.                                    RESPOND TO THE COMPLAINT
14    KNOLL, et al.,                               (Doc. 31)
15                      Defendants.
16

17          Defendants filed a motion requesting an extension of time up to and including August 5,

18   2019 to respond to Plaintiff’s Complaint. (Doc. 31.) The Court finds good cause to grant this

19   extension. Accordingly, the deadline for Defendants to file a response to the Complaint is hereby

20   extended to August 5, 2019.

21
     IT IS SO ORDERED.
22

23      Dated:    July 11, 2019                                /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
